FINAL ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-13 and 23-35 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2021/0375765 to Tseng et al (hereinafter Tseng). 
In re claim 1, Tseng discloses semiconductor package, comprising:
- a first layer 101 including a semiconductor die 110 embedded within a dielectric substrate (i.e., substrate comprised of encapsulating material 120 overlying dielectric “base layer” 170, Fig.5 & ¶0027), and a first set of metal pillars 130 extending through the dielectric substrate;
- a second layer 201 stacked on the first layer 101, the second layer including a metal trace 142 patterned on the dielectric substrate (i.e., material 120 overlying “base layer” 170, in Fig. 5) of the first layer 101, a sensor die 210 electrically coupled to the metal trace 142 [Fig. 5], and a second set of metal pillars 230 extending from the metal trace 142 to an opposing side of the second layer 201 [Figs. 6-10]; and
- a third layer 240 stacked on the second layer 201 [Figs. 11-12].
Tseng, however, discloses a sensor die 210, but not a passive component including a capacitor or resistor.  Park, teaching an analogous art to that of Tseng, discloses semiconductor package 100 may further include a plurality of passive components 150 [Fig. 9 and ¶0070].
It would have been obvious to a person having skills in the art to have modified the package in Tseng by utilizing passive components.  The motivation to do so would have been “components 1040 being not limited thereto, but may also include passive components used for various other purposes, or the like. In addition, other components 1040 may be combined with each other, together with the chip associated components 1020 or the network associated components 1030 described above” [¶0038]. 
Since Tseng discloses “the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor dies” [¶0021], Tseng inherently teaches or suggests third layer 240 including at least one inductor (i.e., semiconductor die 210) electrically coupled to metal pillars 230 of the second set of metal pillars.  
Moreover, the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor devices.

    PNG
    media_image1.png
    231
    742
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    390
    884
    media_image2.png
    Greyscale

Application (Fig. 1B)	compared to		Tseng (US Publication 2021/0375765) Fig. 11
In re claim 2, Tseng discloses the inductor [Fig. 21 and ¶0021] exposed on an outer surface of the semiconductor package 100 inherently.
In re claim 3, Tseng discloses:
. the dielectric substrate 170 being a first dielectric substrate, the second layer 201 further including a second dielectric substrate 220 [Fig. 8],
. the passive component 210 embedded in the second dielectric substrate 220, and
. the second set of metal pillars 230 extend through second dielectric substrate 220 [¶0037].
In re claim 4, Tseng discloses:
. the semiconductor die 110 includes bond pads 113 providing electrical connections to functional circuitry of the semiconductor die,
. the dielectric substrate 120 forms vias over the bond pads 113 [Fig. 3], and
. the metal trace 142 fills the vias, electrically connecting the functional circuitry to the metal trace.
In re claim 5, Tseng discloses a base layer 300 [Fig. 1] including a leadframe 180, wherein the first layer 101 is stacked on the base layer 300 such that the first set of metal pillars 130 are electrically coupled to elements of the leadframe 180 [Fig. 13].
In re claim 6, Tseng discloses the dielectric substrate 170 being a first dielectric substrate, the base layer including a second dielectric substrate 300 filling gaps between elements 180 of the leadframe [Fig. 13].
In re claim 7, Tseng discloses:
. the metal trace being a first metal trace 130 [Fig. 2],
. the first layer 101 including a second metal trace 142 over the leadframe 180 [Fig. 13], and
. the semiconductor die 110 and first set of metal pillars 130 being adjacent to second metal trace 142.
In re claim 8, Tseng discloses:
. the semiconductor die 110 including bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 2], and
. the semiconductor die 110 being in a flip-chip arrangement with the bond pads 113 electrically coupled to the leadframe 180 [Fig. 13].
In re claim 9, Tseng discloses:
. the leadframe includes die attach pad 180 [Fig. 13],
. an inactive surface of the semiconductor die 110 bonded to the die attach pad 180,
. the semiconductor die 110 including bond pads 113 providing electrical connections to functional circuitry of the semiconductor die, and
. the bond pads 113 electrically coupled to the metal trace 142 [Fig. 5].
In re claim 10, Tseng discloses a semiconductor package comprising:
- a base layer [Fig. 1] including a leadframe (not shown) and a base layer dielectric substrate 300 filling gaps between elements 180 of the leadframe [Fig. 2];
- a first layer 101 including a semiconductor die 110 embedded within a second dielectric substrate (i.e., substrate comprised of encapsulating material 120 overlying dielectric “base layer” 170, Fig.5 & ¶0027), and a first set of metal pillars 130 extending through the second dielectric substrate, wherein the first layer 101 is stacked on the base layer 300 such that the first set of metal pillars 130 are electrically coupled to the elements of the leadframe 180 [Fig. 13];
- a second layer 201 stacked on the first layer 101, the second layer including a metal trace 142 patterned on the second dielectric substrate (i.e., material 120 overlying “base layer” 170, in Fig. 5), a sensor die 210 electrically coupled to the metal trace 142 [Fig. 5], and a second set of metal pillars 230 extending from the metal trace 142 to an opposing side of the second layer 201 [Figs. 6-10]; and
- a third layer 240 stacked on the second layer 201 [Figs. 11-12].
Tseng, however, discloses a sensor die 210, but not a passive component including a capacitor or resistor.  Park discloses semiconductor package 100 may further include a plurality of passive components 150 [Fig. 9 and ¶0070].
It would have been obvious to a person having skills in the art to have modified the package in Tseng by utilizing passive components.  The motivation to do so would have been “components 1040 being not limited thereto, but may also include passive components used for various other purposes, or the like. In addition, other components 1040 may be combined with each other, together with the chip associated components 1020 or the network associated components 1030 described above” [¶0038].
Since Tseng discloses “the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor dies” [¶0021], Tseng inherently teaches or suggests third layer 240 including at least one inductor (i.e., semiconductor die 210) electrically coupled to metal pillars 230 of the second set of metal pillars.  
Moreover, the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor devices.
In re claim 11, Tseng discloses:
. the semiconductor die 110 includes bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 2],
. the second dielectric substrate 120 forms vias over the bond pads 113 [Fig. 3], and
. the metal trace 142 fills the vias, electrically connecting the functional circuitry to the metal trace. 
In re claim 12, Tseng discloses:
. the leadframe 180 includes a die attach pad (i.e., pad between BGA 180 & column 130, in Fig. 13),
. an inactive surface of semiconductor die 110 bonded to the die attach pad 113, 
. the semiconductor die 110 includes bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 3], and
. the bond pads 113 are electrically coupled to the metal trace 142.
In re claim 13, Tseng discloses
. the second layer 201 includes a third dielectric substrate 220 [Fig. 8],
. the die component 210 embedded in the third dielectric substrate 220, and
. the second set of metal pillars 230 extending through the third dielectric substrate 220 [¶0037].
In re claim 23, Tseng discloses:
- providing a first layer 101 including a semiconductor die 110 embedded within a dielectric substrate (i.e., substrate comprised of encapsulating material 120 overlying dielectric “base layer” 170, in Fig.5 & ¶0027), and a first set of metal pillars 130 extending through the dielectric substrate;
- providing a second layer 201 stacked on the first layer 101, the second layer including a metal trace 142 patterned on the dielectric substrate (i.e., material 120 overlying “base layer” 170, in Fig. 5) of the first layer 101, a sensor die 210 electrically coupled to the metal trace 142 [Fig. 5], and a second set of metal pillars 230 extending from metal trace 142 to an opposing side of second layer 201c [Figs. 6-10]; 
- and providing a third layer 240 stacked on the second layer 201 [Figs. 11-12].
Tseng, however, discloses a sensor die 210, but not a passive component including a capacitor or resistor.  Park discloses semiconductor package 100 may further include a plurality of passive components 150 [Fig. 9 and ¶0070].
It would have been obvious to a person having skills in the art to have modified the package in Tseng by utilizing passive components.  The motivation to do so would have been “components 1040 being not limited thereto, but may also include passive components used for various other purposes, or the like. In addition, other components 1040 may be combined with each other, together with the chip associated components 1020 or the network associated components 1030 described above” [¶0038].
Since Tseng discloses “the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor dies” [¶0021], Tseng inherently teaches or suggests third layer 240 including at least one inductor (i.e., semiconductor die 210) electrically coupled to metal pillars 230 of the second set of metal pillars.  
Moreover, the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor devices.
In re claim 24, Tseng discloses the inductor [Fig. 21 and ¶0021] exposed on an outer surface of the semiconductor package 100 inherently.
In re claim 25, Tseng discloses:
. the dielectric substrate 170 being a first dielectric substrate, the second layer 201 further including a second dielectric substrate 220 [Fig. 3],
. the die component 210 embedded in the second dielectric substrate 220 [¶0037], and
. the second set of metal pillars 230 extend through the second dielectric substrate 220.
In re claim 26, Tseng discloses:
. the semiconductor die 110 includes bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 2],
. the dielectric substrate 120 forms vias over the bond pads 180 [Fig. 13], and
. the metal trace fills the vias 180, electrically connecting the functional circuitry to the metal trace.
In re claim 27, Tseng discloses providing a base layer 300 including a leadframe 180, wherein the first layer 101 is stacked on the base layer 300 such that the first set of metal pillars 130 are electrically coupled to elements of the leadframe 180 [Fig. 13].
In re claim 28, Tseng discloses the dielectric substrate being a first dielectric substrate 170, the base layer including a second dielectric substrate 120 filling gaps between the elements 180 of the leadframe.
In re claim 29, Tseng discloses:
. the metal trace being a first metal trace 130 [Fig. 2],
. the first layer 101 including a second metal trace 142 over the leadframe 180 [Fig. 13], and
. the semiconductor die 110 and first set of metal pillars 130 being adjacent to second metal trace 142.
In re claim 30, Tseng discloses:
. the semiconductor die 110 including bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 2], and
. the semiconductor die 110 being in a flip-chip arrangement with the bond pads 113 electrically coupled to the leadframe 180 [Fig. 13].
In re claim 31, Tseng discloses:
. the leadframe includes die attach pad 180 [Fig. 13],
. an inactive surface of the semiconductor die 110 bonded to the die attach pad 180,
. the semiconductor die 110 including bond pads 113 providing electrical connections to functional circuitry of the semiconductor die, and
. the bond pads 113 electrically coupled to the metal trace 142 [Fig. 5].
In re claim 32, Tseng discloses:
- providing a base layer [Fig. 1] including a leadframe (not shown) and a base layer dielectric substrate 300 filling gaps between elements 180 of the leadframe [Fig. 2];
- providing a first layer 101 including a semiconductor die 110 embedded within a second dielectric substrate (i.e., substrate comprised of encapsulating material 120 overlying dielectric “base layer” 170, Fig.5 & ¶0027), and a first set of metal pillars 130 extending through the second dielectric substrate, wherein the first layer 101 is stacked on the base layer such that the first set of metal pillars 130 are electrically coupled to the elements of the leadframe;
- providing a second layer 201 stacked on the first layer 101, the second layer including a metal trace 142 patterned on the second dielectric substrate (i.e., material 120 overlying “base layer” 170, in Fig. 5), a sensor die 210 electrically coupled to the metal trace 142 [Fig. 5], and a second set of metal pillars 230 extending from the metal trace 142 to an opposing side of the second layer 201 [Figs. 6-10]; and
- providing a third layer 240 stacked on the second layer 201 [Figs. 11-12].
Tseng, however, discloses a sensor die 210, but not a passive component including a capacitor or resistor.  Park discloses semiconductor package 100 may further include a plurality of passive components 150 [Fig. 9 and ¶0070].
It would have been obvious to a person having skills in the art to have modified the package in Tseng by utilizing passive components.  The motivation to do so would have been “components 1040 being not limited thereto, but may also include passive components used for various other purposes, or the like. In addition, other components 1040 may be combined with each other, together with the chip associated components 1020 or the network associated components 1030 described above” [¶0038].
Since Tseng discloses “the active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor dies” [¶0021], Tseng inherently teaches or suggests third layer 240 including at least one inductor (i.e., semiconductor die 210) electrically coupled to metal pillars 230 of the second set of metal pillars.
 The active devices includes a wide variety of active devices and passive devices such as capacitors, resistors, inductors and the like that may be used to generate the desired structural and functional requirements of the design for the semiconductor devices. 
In re claim 33, Tseng discloses:
. the semiconductor die 110 includes bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 2],
. the second dielectric substrate 120 forms vias over the bond pads 113 [Fig. 3], and
. the metal trace 142 fills the vias, electrically connecting the functional circuitry to the metal trace. 
In re claim 34, Tseng discloses:
. the leadframe 180 includes a die attach pad (i.e., pad between BGA 180 & column 130, in Fig. 13),
. an inactive surface of semiconductor die 110 bonded to the die attach pad 113, 
. the semiconductor die 110 includes bond pads 113 providing electrical connections to functional circuitry of the semiconductor die [Fig. 3], and
. the bond pads 113 are electrically coupled to the metal trace 142.
In re claim 35, Tseng discloses:
. the second layer 201 includes a third dielectric substrate 220 [Fig. 8],
. the die component 210 embedded in the third dielectric substrate 220, and
. the second set of metal pillars 230 extending through the third dielectric substrate 220 [¶0037].
Response to Arguments
3.	Applicants’ arguments dated June 3, 2022 have been fully considered but they are unpersuasive.  a) Applicants argued that Tseng discloses “lower encapsulation semiconductor device 101 is placed on --NOT within-- n-dielectric layer 170. As such, Tseng fails to teach or suggest, “a first layer including a semiconductor die embedded within a dielectric substrate ...”, as required by Claim 1.  The Examiner notes Tseng clearly suggests a lower encapsulation semiconductor device 101 embedded within a dielectric substrate (i.e, encapsulating material 120 overlying dielectric “base layer” 170, Fig5 & ¶0027);  
b) Applicants also argue Tseng fails to teach or suggest “a first set of metal pillars extending through the dielectric substrate” as required by Claim 1 The Examiner notes Tseng clearly teaches a first set of metal pillars 130 extending through the dielectric substrate (i.e., material 120 overlying dielectric 170, Fig. 5);
c) Applicants argue Tseng fails to teach “a second layer stacked on the first layer, the second layer including a metal trace patterned on the dielectric substrate of the first layer.” The Examiner notes Tseng does teach a second layer 201 stacked on a first layer 101, the second layer including a metal trace 142 patterned on the dielectric substrate (i.e., material 120 overlying dielectric 170, Fig. 5) of first layer 101.  
Claims 2-9, 11-13, 24-31 and 33-35, depended on and further limited the claims 1, 10, 23 and 32, are therefore be unpatentable for the same reasons mentioned above.
4.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 07, 2022											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815